19-22721-rdd       Doc 3    Filed 03/31/19     Entered 03/31/19 00:40:49         Main Document
                                               Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________X

IN RE:

HAMPSTEAD GLOBAL, LLC,                                                CH. 11

                        Debtor.                                       Case No. 19-22721


__________________________________________X

                           AFFIDAVIT PURSUANT TO L.B.R. 1007-2

         I, Adam Perzow, state as follows under penalty of perjury, pursuant to 28 USC 1746

   1. I am the sole member of the Debtor, Hampstead Global, LLC (the “Debtor” and “Debtor-

         in-Possession”). As such I am familiar with the matters set forth herein.

   2. The Debtor is a single member Limited Liability Corporation incorporated in Delaware,

         with offices in Tarrytown, NY, Scarsdale, NY, and Santa Monica, CA.

   3. The Debtor has no employees, buildings, or equipment. The Debtor’s primary asset is the

         internet domain, www.coins.com

   4. The Debtor has been, and is in the process of, developing a digital currency and digital

         currency platform on the coins.com domain. The Debtor has used independent

         contractors to develop the digital currency and digital currency platform.

   5. The Debtor’s sole member, was previously involved in the creation and sale of several

         successful tech ventures.

   6. Debtor’s bankruptcy filing is the result of several factors (A) the unwillingness of

         Debtor’s largest creditor (Stack’s Bowers) to grant an extension of the repayment terms

         of the debt as well as unwillingness to settle legal claims held by the Debtor against
19-22721-rdd    Doc 3     Filed 03/31/19    Entered 03/31/19 00:40:49          Main Document
                                            Pg 2 of 3


      Stack’s Bowers; and (B) the large market swings in the digital currency markets,

      including the significant decline in value of several prominent digital currencies.

   7. Debtor has no employees and therefore does not anticipate a weekly payroll.

   8. Debtor does not anticipate making any payments to officers of the Debtor or to business

      or financial consultants within thirty (30) days after this bankruptcy filing.

   9. The Debtor has two secured creditors:

GREENBERG & LIEBERMAN, LLC: Claim Amount $5,000.00 (Amount owed as Escrow Agent)
1775 Eye Street NW suite 1150
Washington, DC 20006

LATIN LENDING GROUP: Claim Amount: $15,000.00
2811 colorado ave #1
Santa Monica, Ca 90404

   10. The Debtor has an additional possible alleged secured creditor (Stack’s Bowers

      Numismatics, LLC). Debtor disputes the secured status of the Stack’s Bowers Claim.

Stack’s Bowers Numismatics, LLC
1231 East Dyer Road Suite 100
Santa Ana, California 92705

      (Disputed): Claim Amount $1,300,000.00 (Possible secured claim against the domain

      www.Coins.com)

   11. The Debtor estimates that it has eighteen (18) unsecured creditors with total claims of

      approximately $448,010.25 (not including the Stack’s Bower’s Claim). See Debtor’s List

      of 20 Largest Unsecured Creditors (Official Form 204).

   12. DEBTOR’S ASSETS:

      Internet Domain, www.coins.com and related IP Estimated Value $3,000,000-5,000,000

      www.Rarex.com and related IP           Estimated Value $15,000

      Legal Claims against Stack’s Bowers related to infringement of www.coins.com

      Estimated Value: $500,000 - $1,500,000
19-22721-rdd     Doc 3    Filed 03/31/19     Entered 03/31/19 00:40:49         Main Document
                                             Pg 3 of 3


       DEBTOR’S LIABILITIES:

       Set forth in Paragraphs 7 and 8 above and in Official Form 204

   13. There are no publicly held securities of the Debtor, the sole member/shareholder of the

       Debtor is Adam Perzow.

   14. The domain www.coins.com and related IP is held in trust for the Debtor (beneficiary of

       trust), by Greenberg & Lieberman, LLC, as the escrow/trustee. The possession of

       Rarex.com is in the possession of Ari Gati. No other assets of the Debtor are in the

       possession or custody of any custodian, public officer, pledge, assignee of rents, or

       secured creditor, or agent for any such entity.

   15. At the time of the filing of this Petition, no proceedings are pending or threatened against

       the Debtor.

   16. Pursuant to the terms of the Purchase and Sale Agreement between the Debtor and stacks

       a payment of $300,000 is scheduled to become due on March 30, 2019.

   17. The Debtor leases office space at:

White Plains Road Suite 500
Tarrytown, NY 10591

The Debtor also operates from the Scarsdale, NY and Santa Monica, CA addresses on occasion.

   18. The Debtor is confident in its ability to successfully reorganize through the Chapter 11

       Bankruptcy process.

       Dated: March 30, 2019

                                             /s/ Adam Perzow
                                             Adam Perzow, Sole Member of the Debtor
